Citation Nr: 0521764	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for trench foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2002 and the February 2003 
decisions of the Hartford, Connecticut, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that respectively 
denied entitlement to service connection for trench foot and 
entitlement to service connection for hepatitis C. .

Notably, VA previously denied entitlement to service 
connection for hepatitis C in a December 1996 rating 
decision.  This decision is final.  38 U.S.C.A. § 7105 (West 
2002).  Thus, regardless of any RO action, the current claim 
to reopen may be considered on the merits only if new and 
material evidence has been submitted since that final 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of any further 
action required on your part.


FINDING OF FACT

The evidence of record does not show a current diagnosis of 
trench foot. 


CONCLUSION OF LAW

Trench foot was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has trench foot because of his 
service in the Republic of Vietnam.  It is requested that the 
veteran be afforded the benefit of the doubt.
 
In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 
 
In deciding whether the veteran has trench foot, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).
 
The Board finds that the post service record does not include 
a diagnosis of trench foot.  In fact, the service medical 
records do not show a record of treatment for trench foot, or 
any other chronic foot disability.  Also, there is no mention 
or diagnosis of trench foot at the time of the January 1971 
separation examination.

As none of the medical evidence of record includes a current 
diagnosis of trench foot, the weight of the evidence is 
against the veteran's claim for service connection for trench 
foot and his appeal must be denied.  38 U.S.C.A. §§ 5107, 
1110; 38 C.F.R. § 3.304.
 
As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., rating 
decision dated in August 2002. While the veteran, in May 
2001, reported he was treated for trench foot at the 
Newington VA Medical Center in the first year following his 
military service, the Board finds that VA had no duty to 
attempt to obtain this record in light of the fact that a 35 
year old diagnosis of trench foot could not help the veteran 
obtain service connection for this disability as the evidence 
of record does not show a current disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Therefore, because the decision 
is mandated by the veteran's failure to meet a basic 
prerequisite for service connection the Board is entitled to 
go forward with adjudication of the claim regardless of 
whether or not VA provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Further 
discussion of the VCAA is not required.


ORDER

Entitlement to service connection for trench foot is denied. 


REMAND
 
The August 2002 rating decision was not the first time that 
VA denied a claim of entitlement to service connection for 
hepatitis C.  Unfortunately, the record does not show that 
the appellant was provided notice of the laws and regulations 
governing claims to reopen.  Accordingly, a remand to provide 
this information is required.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Therefore, the appeal is REMANDED for the following:
 
1.  The RO should readjudicate the 
appealed issue in a new rating decision 
using the law governing claims to reopen 
that were in effect at the time the 
veteran filed his claim in October 2002.  

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO. 38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004). 
 
3.  If the benefit sought on appeal 
remains denied, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations governing claims to reopen, 
and the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


